Citation Nr: 1122916	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  08-13 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and friend, D.R.D.




ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Denver, Colorado Department of Veterans' Affairs (VA) Regional Office (RO).  In that decision, the RO implicitly reopened and denied the claim for service connection for PTSD.  The Veteran filed a notice of disagreement (NOD) in July 2007.  The RO furnished a statement of the case (SOC) in April 2008.  The Veteran filed a substantive appeal (via a VA Form 9) in May 2008.

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in April 2011.  A transcript of that hearing has been associated with the claims file.

As indicated above, the RO reopened the claim for service connection for PTSD and addressed that claim on its merits.  Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Prinicipi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for PTSD has been received before it can address the matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to PTSD as encompassing the two issues on the title page.

The issue of service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision of April 2005, the RO denied service connection for PTSD; and that decision is final.

2.  The evidence added to the record since the April 2005 rating decision, was not previously submitted to agency decision makers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSION OF LAW

Subsequent to the final April 2005 rating decision, new and material evidence has been presented to reopen the claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the Appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for PTSD in an April 2005 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality, as enunciated in 38 U.S.C.A. § 7105(c) (West 2002), applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection for PTSD, a claimant must satisfy three evidentiary requirements.  First, there must be medical evidence establishing a diagnosis of the condition.  Second, there must be a link, established by medical evidence, between current symptoms and an in-service stressor.  Third, there must be credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

Analysis 

The April 2005 rating decision denied the Veteran's claim for service connection for PTSD on the basis that there was no evidence that this disability had been clinically diagnosed and there was no evidence of a relationship to military service.  The pertinent evidence of record when the RO rendered the April 2005 rating decision included service treatment records and service personnel records, which were absent of any findings of psychiatric treatment or military trauma in service and reflect that the Veteran served in the Republic of Vietnam from October 1966 to November 1967, with the principal duty of a cannoneer.

The new evidence of record submitted after the April 2005 RO decision includes additional service personnel records, private medical records, Vet Center records, VA medical records, and the Veteran's testimony during an April 2011 Travel Board hearing.  The additional service personnel records are cumulative of the Veteran's service in Vietnam.  The private medical records, Vet Center records, and VA medical records reflect that the Veteran has a current diagnosis of PTSD.  In an April 2011 Travel Board hearing, the Veteran testified that while he was in country in Vietnam, he and his unit were exposed to mortar rounds and rocket attacks and some of his comrades had fallen under those attacks.  He also reported having feelings of fear, grief, uneasiness, sweating, helplessness, and a shortness of tears during this time.  

The new and material evidence relevant to reopening the Veteran's claim for service connection includes medical evidence of a current diagnosis of PTSD and the Veteran's testimony of a military stressor from exposure to motor and rocket attacks while serving in the Republic of Vietnam, which is neither cumulative nor redundant, relates to unestablished facts, and raises a reasonable possibility of substantiating the claim.  Accordingly, presuming its credibility, the evidence received since the April 2005 RO decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a), and provides a basis to reopen the claim for service connection for PTSD.  See 38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened; and the appeal is granted to this extent only.


REMAND

Having found that the Veteran has successfully reopened the claim for service connection for PTSD, the Board must now conduct a de novo review.  Since the record evidence includes a diagnosis of depressive disorder, the Board broadly construes the issue, for purposes of this appeal, as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As noted above, in an April 2011 Travel Board hearing, the Veteran testified that while he was in country in Vietnam, he and his unit were exposed to mortar rounds and rocket attacks and some of his comrades had fallen under those attacks.  He also reported having feelings of fear, grief, uneasiness, sweating, helplessness, and a shortness of tears during this time.  

Service treatment records were absent of any findings or complaints of psychiatric treatment or military trauma.  

Service personnel records reflect that the Veteran served in the Republic of Vietnam from October 1966 to November 1967, in Battery B and Battery C, 1/77 Artillery, 1st Cavalry Division, with the principal duty of a cannoneer.  His unit also participated in a Vietnam Counteroffensive Phase II Campaign.  

Private medical records, Vet Center records, and VA medical records from May 2004 to July 2009 reflect that the Veteran has been treated for and diagnosed with PTSD.  In an August 2006 VA examination, the Veteran was diagnosed with PTSD and depressive disorder.  The examiner found that it was as likely as not, more than a 50 percent probability, that the Veteran was experiencing hyperarousal, avoidance, and re-experiencing due to military associated experiences.  The Veteran did not report any exposure to mortar rounds and rocket fire as a military stressor during this examination.  The examiner also found that depressive disorder was as likely as not inextricably intertwined with PTSD with overlapping symptoms including sleep disturbance, avoidance, irritability, and decreased interest.  

As the Veteran's statements indicate that his claimed in-service stressor included his account of exposure to mortar rounds and rocket attacks, and the service records indicate that he served in a location, namely the Republic of Vietnam, that would involve "hostile military or terrorist activity," the Board finds that the Veteran's service records are sufficient to verify that the Veteran served in a location that would involve "hostile military or terrorist activity" as defined within the purview of the new standard of 38 C.F.R. § 3.304(f)(3).  See 38 C.F.R. § 3.304(f)(3) (2010) (new regulatory standards).

In considering the Veteran's account of exposure to mortar rounds and rocket attacks while serving in the Republic of Vietnam with his principal duty of a cannoneer at this time, within the purview of the new standard of 38 C.F.R. § 3.304(f)(3), he should be scheduled for a VA psychiatric examination which takes into account the complete evidentiary picture and addresses the etiological basis for any current psychiatric disorder, including PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA psychiatric examination by an appropriate specialist to determine the current nature and etiology of any psychiatric disorder found to be present; and to determine if the Veteran meets the diagnostic criteria for PTSD and, if so, whether such is linked to the Veteran's claimed in-service stressful event, i.e., his exposure to mortar rounds and rocket attacks while serving in the Republic of Vietnam with the principal duty of a cannoneer.  (The examiner is to note that, with respect to the claimed in-service stressor of exposure to mortar rounds and rocket attacks while serving in the Republic of Vietnam, the evidence of record is sufficient to verify that the Veteran served in a location that involved "hostile military or terrorist activity" and the Veteran's service records verify that his principal duty while in Vietnam was that of a cannoneer).  The examination report is to contain a notation that the examiner reviewed the claims file.  The psychiatric examination is to include a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.

The examiner is asked to offer an opinion addressing the following questions:

a.  Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is causally linked to his claimed in-service stressful event, i.e., exposure to mortar rounds and rocket attacks while serving in the Republic of Vietnam with the principal duty of a cannoneer?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's response to the claimed in-service stressful event involved a state of fear, helplessness or horror?

b.  Has the Veteran developed an acquired psychiatric disorder other than PTSD, and; if so, please specify the diagnosis (or diagnoses).  Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder, other than PTSD, had its onset during service; was manifested within one year after the Veteran's discharge from service in November 1967; or, was such a disorder caused by any event or incident that occurred during service, to include the Veteran's exposure to mortar rounds and rocket attacks while serving in the Republic of Vietnam with the principal duty of a cannoneer?  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  The claim for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder should be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


